Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Feb. 9, 2022 has been received and entered.
Currently, Claims 1, 3-8, 10-17, and 19-27 are pending.  Claims 1, 3-8, 10-17, and 19-27 are examined on the merits.  

Election/Restrictions
Claims 1, 4-8, 17, 19-23, and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-16 and 26-27, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-16 and 26-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement  as set forth in the Office action mailed on Sept. 2, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021, 5/7/2021, 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Valerie Neymeyer-Tynkov on Feb. 11, 2022.

The application has been amended as follows: 

In the claims:
Cancel claims 3 and 24.
In Claim 25, delete “claim 3” and insert --claim 1--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the clams has overcome the last Office action of record because the unexpected results is convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-8, 10-17, 19-23, and 25-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655